Citation Nr: 1828588	
Decision Date: 05/11/18    Archive Date: 05/18/18

DOCKET NO.  15-00 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an increased rating for bilateral plantar fasciitis with heel spurs and callosities, to include the propriety of a reduction from 10 percent to 0 percent effective January 29, 2014.

2.  Whether new and material evidence has been received to reopen a claim for service connection for sleep apnea.

3.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The Veteran served on active duty from December 1966 to December 1969, and from January 1985 to January 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The underlying issue of entitlement to service connection for sleep apnea is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran was granted service connection for bilateral plantar fasciitis with plantar heel spurs and callosities in a February 2002 rating decision; a 0 percent rating was initially assigned, effective in February 2002, and a 10 percent rating was subsequently assigned, also effective in February 2002.

2.  In a February 2014 rating decision, the RO reduced the rating for service-connected bilateral plantar fasciitis with plantar heel spurs and callosities to 0 percent, effective January 29, 2014.

3.  The record in January 2014 did not reflect that there had been actual improvement in the Veteran's service-connected bilateral plantar fasciitis with plantar heel spurs and callosities under the ordinary conditions of life and work.

4.  For the pendency of this appeal, the Veteran's bilateral plantar fasciitis with plantar heel spurs and callosities is not manifested by evidence of marked deformity, and swelling on use, or characteristic callosities.

5.  In a January 2010 rating decision, the Board denied the Veteran's claim for service connection for sleep apnea.  The Veteran did not perfect an appeal of that decision and it is final. 

6.  The evidence received since the January 2010 rating decision relates to an unestablished fact and raises a reasonable possibility of substantiating the claim for service connection for sleep apnea. 


CONCLUSIONS OF LAW

1.  Restoration of a 10 percent disability rating for the Veteran's service-connected bilateral plantar fasciitis with plantar heel spurs and callosities is warranted.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.105, 4.71a, Diagnostic Code 5242.

2.  The criteria for an increased rating greater than 10 percent for service-connected bilateral fasciitis with plantar heel spurs and callosities have not been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. § 4.71a, Diagnostic Code 5276.

3.  A January 2010 rating decision that denied entitlement to service connection for sleep apnea is final.  38 U.S.C. § 7105; 38 C.F.R. §§ 3.156 (b), 20.302, 20.1103.

4.  Evidence received since the January 2010 rating decision is new and material and the claim for service connection for sleep apnea is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (a) (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Bilateral Plantar Fasciitis

A. General Rating Provisions

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.1.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

Separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When assessing the severity of a musculoskeletal disability that is rated on the basis of limitation of motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

VA regulations provide that where reduction in evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance is to be prepared setting forth all material facts and reasons.  38 C.F.R. § 3.105 (e).  In addition, the RO must notify the veteran that he or she has 60 days to present additional evidence showing that compensation should be continued at the present level.  Id. 

Prior to reducing a veteran's disability rating, VA is required to comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  See Faust v. West, 13 Vet. App. 342,349 (2000) (citing to 38 C.F.R. §§ 4.1, 4.2, 4.10; Brown v. Brown, 5 Vet. App. at 420).  The Court has held that certain regulations "impose a clear requirement that VA rating reductions, as with all VA rating decisions, be based upon review of the entire history of the Veteran's disability."  Brown v. Brown, 5 Vet. App. 413, 420 (1993) (referring to 38 C.F.R. §§ 4.1, 4.2, 4.13).  In Brown, the Court articulated three questions that must be addressed in determining whether a rating reduction was warranted by the evidence.  First, a rating reduction case requires ascertaining "whether the evidence reflects an actual change in the disability."  Second, it must be determined whether the examination reports reflecting such change were based upon thorough examinations.  Third, it must be determined whether the improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See Brown, 5 Vet. App. at 421; see also 38 U.S.C. § 1155; 38 C.F.R. §§ 3.344, 4.10.  Additionally, the applicable legal standard summarized in Sorakubo v. Principi, 16 Vet. App. 120 (2002) requires that in the case of a rating reduction, the record must establish that the reduction is warranted by a preponderance of the evidence and that the reduction was in compliance with 38 C.F.R. § 3.344.


B.  Analysis

In addition to the Veteran's service connected bilateral plantar fasciitis with plantar heel spurs and callosities, he is also service connected for right and left hallux valgus.  As the ratings for right and left hallux valgus are not currently on appeal, they will not be further addressed.  

1.  Propriety of the Reduction

As a starting point, the Veteran's overall combined rating of 60 percent for his service-connected disabilities did not change following the reduction of his rating for plantar fasciitis from 10 to 0 percent.  Therefore, notice under 38 C.F.R. § 3.105(e) is not required.  

In reducing the Veteran's rating for bilateral plantar fasciitis with plantar heel spurs and callosities from 10 to 0 percent, the RO found that a January 2014 VA examination report did not show compensable symptoms.  The RO noted that the only compensable finding on examination was tenderness at the excision site of a neuroma at the left foot 3rd and 4rd toes which is not a service connected condition.  However, tenderness was also noted to pressure across the ball of the Veteran's left foot.  This is significant based on a review of the Veteran's history which shows that tenderness has been the predominant symptom of his service-connected bilateral plantar fasciitis with heel spurs and callosities since the RO granted service connection for this disability in February 2002.   

In terms of tenderness, the Veteran reported at a VA examination in October 2001 that he had bilateral foot pain that was worse when walking and standing.  He also complained of occasional numbness.  Findings revealed tenderness to palpation of the feet at the lateral aspect.  There were no other remarkable findings on examination and sensory exam was normal.  X-rays revealed bilateral heel spurs.  The RO thereafter, in November 2002, assigned the Veteran a 10 percent rating for bilateral plantar fasciitis under Code 5024 for objective evidence of painful or limited motion of a major joint or group of minor joints.  38 C.F.R. § 4.71a.  See November 2002 Statement of the Case.  A subsequent VA examination report in September 2007 similarly contains the Veteran's report of soreness on the bottom of his feet and findings of tenderness over the entire plantar fascia.  Bilateral heel spurs were again noted by x-ray.  There were no other positive findings.  The Veteran later reported at a January 2010 VA examination that he had constant pain in his left foot and painful flare-ups in his right foot.  

When comparing medical the findings from the January 2014 VA examination to the earlier findings of record as outlined above, it is evident that there has been no actual change in the Veteran's service connected bilateral foot disability.  Rather, a review of his entire medical history shows that he continues to experience pain in his feet and findings continue to show tenderness on examination.  In this regard, he explained in January 2015 that contrary to the January 2014 VA examination report, he did not deny having continuing problems with his plantar fascia, only that his right foot did not hurt as much at that time.  He also clarified that despite the notation that he could walk a mile a day, he actually told the examiner that he was no longer able to walk a mile a day.  He further reported that while he is able to perform daily activities such as driving, shopping and self care, he does so with painful feet.  

In light of the foregoing, the Board concludes that the record in January 2014 did not reflect an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  Accordingly, the previously assigned 10 percent rating for his service-connected bilateral plantar fasciitis with plantar heel spurs and callosities is hereby restored.  See 38 C.F.R. § 3.344.

2.  Increased Rating

The rating schedule does not provide specific criteria for plantar fasciitis and, as noted, the Veteran is presently evaluated under Code 5204 for objective evidence of painful or limited motion of a major joint or group of minor joints.  38 C.F.R. § 4.71a.  See November 2002 Statement of the Case.  

However, as Code 5276 for pes planus provides ratings for pain and abnormalities involving the feet and these manifestations are the same manifestations, or potential manifestations, produced by the Veteran's service connected bilateral plantar fasciitis with plantar heel spurs and callosities, the Board finds that it is appropriate to consider his entitlement to a higher rating under this code.  38 C.F.R. § 4.71a.

Pursuant to Code 5276, a 30 percent rating is warranted for bilateral pes planus that is severe, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated indication of swelling on use, characteristic callosities.  A 50 percent rating is assigned for bilateral pes planus that is pronounced, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achillis on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a.

The criteria in Code 5276 are conjunctive.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).  Compare Johnson v. Brown, 7 Vet. App. 9 (1994) (only one disjunctive "or" requirement must be met in order for an Increased rating to be assigned).  See also Tatum v. Shinseki, 23 Vet. App. 152 (2009) (holding that 38 C.F.R. § 4.7 is not applicable when the ratings criteria are successive and not variable).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that no rating higher than 10 percent is warranted.  There is no evidence, such as VA or private treatment records or examination reports, showing severe or pronounced bilateral plantar fasciitis.  Specifically, there is no objective evidence of marked deformity (pronation, abduction, etc.), indication of swelling on use, and characteristic callosities for a 30 percent rating.  Instead, the January 2014 VA examiner specifically noted that the Veteran did not have foot deformity.  There is likewise no objective evidence of marked pronation, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances, for a 50 percent rating.  Rather, the VA examiner in January 2014 found no evidence of any symptoms of heel spur or plantar fasciitis in either foot.  He said that the Veteran only appeared to have some residual tenderness at the surgical area of the left foot neuroma removal between the third and fourth toe.  As noted, this is not a service connected disability.  The examiner also noted tenderness across the ball of the Veteran's left foot per the Veteran's assertions.  This symptom does not satisfy the criteria for a higher than 10 percent rating under Code 5276.

Review of the other diagnostic codes for rating foot disabilities codified at Code 5024-5284 does not reveal any provision under which a rating in excess of 10 percent may be assigned given the nature of the service connected foot residuals.  As such, the Board finds that the criteria for a rating in excess of 10 percent for the Veteran's bilateral plantar fasciitis with plantar heel spurs and callosities are not met.  38 C.F.R. § 4.71a.

II.  Sleep Apnea

The RO initially denied service connection for obstructive sleep apnea, to include as secondary to service connected posttraumatic stress disorder (PTSD), in a January 2010 rating decision.  The Veteran initiated an appeal of this decision by filing a Notice of Disagreement in June 2010; however, he did not perfect the appeal by filing a substantive appeal following the RO's issuance of a Statement of the Case in September 2010.  38 C.F.R. §§ 20.200-20.202.  Moreover, new and material evidence was not received within one year of the January 2010 rating decision.  38 C.F.R. § 3.156(b).  Accordingly, the January 2010 rating decision is final.  38 U.S.C. § 7105; 38 C.F.R. § 20.1103.

Once a decision becomes final, absent submission of new and material evidence, a claim may not thereafter be reopened or readjudicated by VA. 38 U.S.C. §§ 5108, 7105; 38 C.F.R. § 3.156 (a); Suttman v. Brown, 5 Vet. App. 127, 135 (1993).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 U.S.C. § 5108; 38 C.F.R. § 3.156 (a).  Moreover, if it is determined that new and material evidence has been submitted, the claim must be reopened and considered on the merits.  See generally Elkins v. West, 12 Vet. App. 209 (1999).

The Board has a jurisdictional responsibility to determine whether a claim should or should not be reopened.  See Jackson, 265 F.3d at 136.  In other words, new and material evidence is jurisdictional and without it the Board has no jurisdiction to adjudicate the merits de novo.  McGinnis v. Brown, 4 Vet. App. 239, 244 (1993). Therefore, the Board must conduct a new and material evidence analysis regardless of whether the AOJ has previously found in favor of reopening a claim.

In determining whether evidence is new and material, the evidence is presumed to be credible.  If the additional evidence presents a reasonable possibility that the claim could be allowed, the claim is accordingly reopened and the ultimate credibility or weight that is accorded such evidence is ascertained as a question of fact.  8 C.F.R. § 3.156; Justus v. Principi, 3 Vet. App. 510 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

When the RO denied the Veteran's claim for service connection for sleep apnea in January 2010, it addressed the claim on a direct and secondary basis.  With respect to service connection on a direct basis, the RO found that the Veteran's service treatment records were negative for notations of sleep apnea as well as for complaints of sleep problems.  However, evidence that has been received following the January 2010 determination includes a July 1995 service treatment record (received in May 2012) showing that the Veteran was seen for a sleep disorder and for anxiety.  Additional evidence that was submitted after January 2010 includes statements from the Veteran's ex-spouse and a fellow North Carolina National Guardsman who said that they knew the Veteran since his active duty service days that that they witnessed him snoring loud and gasping for air when he was sleeping.  Thus, as this evidence relates to at least one of the unestablished facts necessary to substantiate the Veteran's claim for service connection for sleep apnea, i.e., establishing a present disability, the criteria to reopen this claim, under 38 C.F.R. § 3.156 (a) based on new and material evidence, have been satisfied.  See also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004.  Therefore, to this extent only, the claim is granted.



ORDER

The reduction in the rating of service-connected plantar fasciitis with plantar heel spurs and callosities from 10 percent to noncompensable, effective January 29, 2014, was not proper, and the 10 percent rating is restored.

Entitlement to an increased rating in excess of 10 percent for bilateral plantar fasciitis with plantar heel spurs and callosities is denied.

New and material evidence having been received, the application to reopen the claim for service connection for sleep apnea is granted.


REMAND

Turning to the merits of the now reopened claim for service connection for sleep apnea, the Board finds that additional development is warranted before a fully informed decision can be made.

In light of the Veteran's service treatment records showing treatment for a sleep disorder, his statements and those from his family and friends reporting that he has demonstrated loud snoring and gasping for air since service, and his post service diagnoses of obstructive sleep apnea, he should be afforded a VA examination that addresses the etiology of this disability on a direct basis.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this regard, the RO obtained an opinion regarding the likelihood of a nexus between the Veteran's sleep apnea and service connected PTSD, but the record does not contain a nexus opinion regarding the likelihood of a nexus between his sleep apnea and service.  38 U.S.C. § 5103A (d); 38 C.F.R. § 3.159.  

Lastly, any pertinent, outstanding VA treatment records should be obtained and associated with the Veteran's electronic claims file.  38 U.S.C. § 5103A (b), (c); 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records relevant to the matter being remanded dating through the present and associate them with the record.

2.  Schedule the Veteran for an appropriate examination to assess the etiology of his obstructive sleep apnea.  A copy of the claims file should be provided to the examiner for review.  Upon review of the Veteran's medical history, and after examination of the Veteran, the examiner should provide an opinion indicating whether it is at least as likely as not (50 percent or greater probability) that the Veteran's obstructive sleep apnea had its onset in, or is otherwise related to his periods of active duty service.  For the purposes of this opinion, the examiner should assume as true that the Veteran has experienced sleeping problems (to include snoring and gasping for air) since service, as the Veteran, his ex-spouse and a fellow serviceman have attested.  

The examiner must provide explanatory rationale for his/her opinion, if necessary citing to specific evidence in the file supporting it.

3.  Readjudicate the appeal.  If the Veteran's claim is denied, provide the Veteran and his representative with a Supplemental Statement of the Case.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


